DETAILED ACTION
Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In claim 11, lines 4 and 5, “the image forming apparatus” has been changed to –an image forming apparatus–;
In claim 11, line 6, “the information processing apparatus” has been changed to –an information processing apparatus–; and
In claim 11, line 7, “based on print setting” has been changed to –based on print settings–.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to this disclosure.
U.S. Pat. 8,699,063 to Takagi describes a pull printing method in a printing system which involves user authorization by an authorization server.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 11, 12 and 13 recite
receiving an operation for displaying a print job list; 
transmitting a user authentication request to a second information processing apparatus in response to receiving the operation for displaying the print job list.
The prior art of record teach receiving an operation for displaying a print job list and transmitting a user authentication request to a second information processing apparatus independently. However, none of the prior art of record teaches transmitting in response to receiving the operation for displaying the print job list.
This is because the authentication discussed by the prior art of record refers to a common authentication of a user in an operating system whereas the authentication recited in the claims and described in more detail in the specification refers to an authentication for serverless pull printing (of users already authenticated in the operating system) and it is only with respect to this authentication for serverless pull printing that it makes sense to transmit a user authentication request to a second information processing apparatus in response to receiving the operation for displaying the print job list.
Independent claims 1, and 11-13 are, for this reason, patentably distinct over the prior art.
Claims 2-10 are allowed as dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL F PAYER whose telephone number is (571)270-7302.  The examiner can normally be reached on 7:00 - 4:00 Mon & Thu.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL F PAYER/Primary Examiner, Art Unit 2674